DETAILED ACTION
		This Office action is in response to after final response filed on July 14, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10, 523, 120 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a second buck converter connected at the output terminal of the buck-boost converter, the second buck converter comprising a fourth transistor connected to the battery voltage, a fifth transistor connected between the fourth transistor and the ground, and a sixth transistor connected between the fourth transistor and the buck-boost converter; and a first linear amplifier (LA) comprising a first supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the first buck converter” in combination with all other claim limitations. Claims 2-11 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 12, the prior art of record fails to disclose or suggest “generating a second output voltage at an output terminal of a second LA of the apparatus by stepping up or stepping down the input voltage to provide a second supply voltage to a second power amplifier in a second transmitter of the UE, wherein generating the first output voltage comprises: receiving, by the first LA, a supply voltage from an output terminal of a buck-boost converter, and generating the first output voltage at the output terminal of the first LA based on the supply voltage received from the output terminal of the buck-boost converter” in combination with all other claim limitations. Claims 13-15 depend directly or indirectly from claim 12, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 16, the prior art of record fails to disclose or suggest “a first linear amplifier (LA) comprising a first supply voltage input connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the first buck converter; and a second LA comprising a second supply voltage input terminal connected to the output terminal of the buck-boost converter, and an output terminal connected to an output terminal of the second buck converter” in combination with all other claim limitations. Claims 17-20 depend directly or indirectly from claim 16, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838